DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 8/5/15. It is noted, however, that applicant has not filed a certified copy of the 2015903131-2015903140 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both a computing device (Fig. 2) and a step in method No. 54 (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “81” has been used to designate both a “heartbeat stops” step and a “generate secondary alert” step in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 46, Line 20:  The verb “comprises” should read –comprise—.
Paragraph 50, Line 11:  The “a” before “differing” is not needed.
Paragraph 51:  The numbers seen in brackets (i.e., [0053], [0054], [0055]) are normally used to denote new paragraphs in a specification.  Their inclusion here does not make sense as the next paragraph is numbered [0052].
Paragraph 68, Line 1:  The word “embodiments” should be singular in order to agree with the article “a”.
Paragraph 73, Line 12:  The phrase “may be sends” should read –may be sent--.
Paragraph 79, Line 1:  The control panel is numbered –14—in the drawings and elsewhere in the specification.
Paragraph 92, Line 7:  Numerals are normally reserved only for reference numbers in specifications.  The quantity “5” here should be spelled out as the word –five--.
Paragraph 106, Line 4:  As noted above, the quantity “3” should be spelled out as –three--.
Paragraph 114, Line 2:  As noted above the number [0131] here does not denote a new paragraph in the specification.
Paragraph 127, Line 8:  There is no closing parenthesis to match the opening one in this line.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  An article such as –a—is needed before “central processor” in line 3 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 16-17, claim 4 recites the limitation “transferring said peer-to-peer connection to said video camera to the remote computer”.  This limitation is not clear.  Is the transferring of the connection performed to the video camera or the remote client computer?  Furthermore, does this mean that the video camera is integrated with the client computer?  Also, is the “remote client computer” the same computer as the “client computer” mentioned earlier in the claim?  Clarification is required.

Claims 1-3 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the claimed subject matter is found in the controller and interface for home security taught by Cohn et al [US 2010/0277315].  Both the reference and the claims pertain to a security system having video cameras and operator server (Cohn: operator domain No. 160) that captures a video stream from the cameras.  However, the claimed invention also specifically sends a request to upload the video stream via a data interface, identifying from the request at least one camera-identifying parameter and at least one chronological parameter, and generating a dynamic destination path using both the camera-identifying parameter and chronological parameter to upload and store the video stream.  This is not found in the Cohn reference as the uploading is performed without a specific request.  Also, the request to view a live video feed in conjunction with authenticating the client computer and generating a peer-to-peer network connection having a unique identifier is also not found in the Cohn reference.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hadizad et al [U.S. 8,525,664] minimizes the amount of data on a security system.
Patterson et al [U.S. 9,384,656] reduces false alarms in a security network.
Wilson et al [U.S. 10,002,507] combines a security network with a separate operator computer server.
Wilson et al [U.S. 10,373,460] provides a web portal for a homeowner and central station in a security system.
Whitfield et al [US 2006/0056605] handles security event information.
Cohn et al [US 2010/0277300] teaches a single platform for a security system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A. Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/22/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687